DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 03/20/2020 has been entered and fully considered by the examiner.

Response to Amendment
The amendment of 12/09/2020 has been entered and fully considered by the examiner. 
Claim 1 has been amended. Claims 1-14 are currently pending in the application with claim 1 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-4, 7-9, 11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Provost-tine et al. (US Publication No. 2006/0041246) hereinafter “Provost-tine” in view of Dick et al. (U.S. 2009/0018393) hereinafter “Dick” and Mallaby (U.S. Publication No. 2006/0064074) hereinafter “Mallaby”.
Regarding claim 1, Provost-tine disclose an intraluminal catheter [see [0002] of Provost-tine], comprising:
[see [0002] and FIG. 1 of Provost-tine], wherein the catheter body comprises 
a proximal portion coupled to a distal portion [distal end 110 and the opposite end which is the proximal portion; see FIG.5], a first side, and an opposite second side [the top side and the bottom side; see FIG. 5], 
wherein the proximal portion comprises a first material, a smaller first diameter, a first outer surface, [see FIG. 2; the proximal side has a smaller diameter and a first outer surface; it is inherent that the proximal portion comprises a first material]
wherein the distal portion comprises a a larger second diameter, a second outer surface, [see FIG. 2; the distal area includes the guidewire entrance and therefore has a larger diameter and a second outer surface]
wherein the first outer surface of the proximal portion and the second outer surface of the distal portion are aligned on the first side of the catheter body, [the outer surfaces are aligned at the bottom side of the catheter body; see FIGs. 1-2] 
wherein the first outer surface of the proximal portion and the second outer surface of the distal portion are unaligned on the second side of the catheter body by the smaller first diameter of the proximal portion and the larger second diameter of the distal portion, [see FIG. 2; on the top side of the catheter the two surfaces belonging to distal and proximal portions are not aligned and their difference is the difference in diameter due to the entrance of the guidewire]
wherein the smaller first diameter of the proximal portion defines a space for a guidewire to extend alongside the first material of the proximal portion and outside of [see FIG. 2 and [0050] of Provost-tine]
wherein the larger second diameter of the distal portion defines a lumen for the guidewire to extend alongside the second material of the distal portion and inside of the catheter body on the second side of the catheter body, [see FIG. 2 and [0050] of Provost-tine]
 wherein the lumen for the guidewire defined by the larger second diameter is aligned with the space for the guidewire defined by the smaller first diameter. [see FIG. 2 of Provost-tine]
Provost-tine does not disclose that the distal portion comprises a different second material from the first material,
Dick, directed towards a catheter with guidewire lumen [see abstract of Dick] further discloses that the distal portion comprises a different second material from the first material.[see FIG. 9a and 10a and [0050] and [0054] disclosing that a shaft can be made of two different material joined together between the proximal and distal portions]
Mallaby, directed towards a rapid exchange catheter with a guidewire [see abstract of Mallaby] discloses wherein an opening of the lumen for the guidewire is longitudinally co-located with a transition between the first material of the proximal portion and the second material of the distal portion [see FIG. 5 and [0029] of Mallaby]
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the material of the distal portion and make it comprise of a different material from the first material according to the teachings of Dick in order to 
Regarding claim 2, Provost-tine further discloses that the proximal portion and the distal portion define a continuous inner lumen. [see FIG. 6 of Provost-tine] 
Regarding claim 3, Provost-tine further discloses that the lumen for the guidewire is distinct from the continuous inner lumen. [see FIG. 11 of Provost-tine] 
Regarding claim 4, Provost-tine further discloses that a portion of the continuous inner lumen extending through the distal portion comprises the lumen for the guidewire. [see FIGs. 2 and 6 of Provost-tine]
Regarding claim 7, Provost-tine further discloses that the lumen for the guidewire is arranged such that the guidewire can enter, extend through, and exit the lumen for the guidewire without bending.  [see FIGS. 1 and 8 of Provost-tine]
Regarding claim 8, Provost-tine further discloses that the proximal portion is arranged such that a combined diameter of the guidewire and the proximal portion is the same as or smaller than the second diameter of the distal portion. [see FIG. 2 of Provost-tine] 
Regarding claim 9, Provost-tine further discloses that the catheter comprises an imaging catheter, a delivery catheter, or an interventional catheter. [see [0002] of Provost-tine] 
claim 10, Provost-tine disclose a catheter comprising a proximal and distal portion.[see FIG. 1]
Provost-tine does not disclose that the proximal portion comprises a first polymer and the distal portion comprises a second polymer different from the first polymer.
Dick further discloses that the proximal portion comprises a first polymer and the distal portion comprises a second polymer different from the first polymer [see [0034] disclosing that shaft is covered by PFA and only at the distal end it is covered with PEBAX]  
  It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the proximal and distal portion of the catheter and make the proximal portion comprise a first polymer and the distal portion comprise a second polymer different from the first polymer according to the teachings of Dick in order to provide different characteristics at different areas of the shaft.
Regarding claim 11, Provost-tine disclose the distal and proximal portion.
Provost-tine does not disclose that the distal portion is more flexible than the proximal portion.
Dick further discloses that the distal portion is more flexible than the proximal portion.[see [0055] of Dick]  
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the material of the two areas of the tube and make the distal portion more flexible than the proximal portion according to the teachings of Dick in order to provide more flexibility at the distal end where it is needed [see [0055] of Dick]
claim 13, Provost-tine further discloses that a cross section of the first material at a joint between the first material and the second material is different than cross sections of the first material proximal to the joint. [the joint occurs at the junction between the distal end and proximal end which is at the same position as the guidewire entrance, therefore, the cross section at the joint includes the guidewire and is different from the rest of the cross section of the proximal area; see FIG. 2 of Provost-tine]
Regarding claim 12, Provost-tine discloses that the shaft includes a distal portion [see FIG. 1]
Provost-tine does not disclose that the distal portion comprises a kink-resistant polymer.
Dick further discloses that the distal portion comprises a kink- resistant polymer.[see [0034] FEP polymer used in the entire shaft provides flexibility (i.e. Kink-resistance)]  
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the material of the distal portion of the shaft and make it comprise of a kink-resistant polymer according to the teachings of Dick in order to provide more flexibility for the distal end of the shaft [see [0034] of Dick]
Regarding claim 14, Provost-tine further discloses that a cross section of the second material at a joint between the first material and the second material is different than cross sections of the second material distal to the joint. [the joint occurs at the junction between the distal end and proximal end which is at the same position as the guidewire entrance, therefore, the cross section at the join toward the proximal direction does not include the guidewire and the cross section of the second material in the proximal direction is different from its distal area; see FIG. 2 of Provost-tine]

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Provost-tine et al. (US Publication No. 2006/0041246) hereinafter “Provost-tine” in view of Dick et al. (U.S. 2009/0018393) hereinafter “Dick” and Mallaby (U.S. Publication No. 2006/0064074) hereinafter “Mallaby” as applied to claim 1 above, and further in view of Slininger et al. (U.S. Publication No. 2011/0147080) hereinafter “Slininger”.
Regarding claim 5, Provost-tine as modified by Dick and Mallaby discloses a shaft comprising a distal and proximal portion. [see rejection of claim 1 above]
Provost-tine as modified by Dick does not disclose a distal end of the proximal portion and a proximal end of the distal portion are skived, and wherein the skived ends are coupled.  
Slininger, directed toward joining a plurality of different shaft materials [see abstract of Slininger] discloses a distal end of the proximal portion and a proximal end of the distal portion are skived, and wherein the skived ends are coupled. [see FIG. 6 and [0038] of Slininger] 
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the distal and proximal joint and make it such that a distal end of the proximal portion and a proximal end of the distal portion are skived, and wherein .[see [0001] of Slininger]

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Provost-tine et al. (US Publication No. 2006/0041246) hereinafter “Provost-tine” in view of Dick et al. (U.S. 2009/0018393) hereinafter “Dick”, Mallaby (U.S. Publication No. 2006/0064074) hereinafter “Mallaby”, and Slininger et al. (U.S. Publication No. 2011/0147080) hereinafter “Slininger” as applied to claim 5 above, and further in view of Harautuneian (US patent No. 3,989,571) hereinafter “Harautuneian”.
Regarding claim 6, Provost-tine as modified by Dick, Mallaby, and Slininger discloses a coupling between the joints at the proximal and distal junction. [see FIG. 6 and [0038] of Slininger] 
Provost-tine as modified by Dick and Slininger does not discloses that the coupling comprises a heat fusion joint.  
Harautuneian, directed towards a junctional endoscope tube [see abstract of Harautuneian] further discloses that the coupling comprises a heat fusion joint. [see column 4, lines 14-25 of Harautuneian] 
It would have been obvious to a person of ordinary skill level in the art at the time of the invention to modify the junction of Provost-tine as modified by Dick and Slininger further and use a heat fusion joint in order to form a more lasting type of joint.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marjan Saboktakin/
Examiner, Art Unit 3793


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793